Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 1 of 12. PageID #: 416917



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION



                                             )
                                             )
 IN RE: NATIONAL PRESCRIPTION                )
        OPIATE LITIGATION                    )
                                             )
        This document relates to:            )
The County of Summit, Ohio, et al. v. Purdue )
            Pharma L.P., et al.              )      MDL No. 2804
          Case No. 18-op-45090               )
                                             )    Hon. Dan A. Polster
                   and                       )
                                             )
The County of Cuyahoga v. Purdue Pharma )
                L.P., et al.                 )
         Case No. 1:18-op-45004              )
                                             )




                       MCKESSON CORPORATION’S TRIAL BRIEF
    Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 2 of 12. PageID #: 416918



         McKesson Corporation (“McKesson”) identifies the principal outstanding legal and factual

issues relating to three key issues: (1) the purported duties not to ship and to report suspicious

orders, (2) proximate causation, and (3) allocation of fault.

I.       ALLEGED FAILURE TO REPORT AND HALT SUSPICIOUS ORDERS

         A.      Legal Standard

         McKesson respectfully submits that the Court should exclude as irrelevant and unduly

prejudicial any evidence relating to its purported violation of a supposed regulatory duty to refuse

to ship suspicious orders. See Defendants’ MIL 7.

         RICO/OCPA. Plaintiffs’ summary judgment briefing cited 21 U.S.C. § 823(b) and 21

C.F.R. § 1301.74 as the source of distributors’ purported duty not to ship “suspicious orders.” See

Dkt. No. 2182 at 97. Any violation of such a “duty” would not constitute a RICO predicate act. 1

RICO’s enumerated predicate acts include “the felonious manufacture, importation, receiving,

concealment, buying, selling, or otherwise dealing in a controlled substance.” But supposed

“violations” of 21 U.S.C. § 823(b) and 21 C.F.R. § 1301.74 are not punishable as felonies. Section

823 merely requires DEA to consider an applicant’s “maintenance of effective controls against

diversion” in the course of determining whether to register the applicant; it does not impose

requirements on registrants that are enforceable under the penal code. And it is well-established

that the violation of regulations—like 21 C.F.R. § 1301.74—cannot give rise to felony liability.

See, e.g., United States v. Alghazouli, 517 F.3d 1179, 1184 (9th Cir. 2008) (“a criminal conviction

for violating a regulation is permissible only if a statute explicitly provides that violation of that




1
  McKesson respectfully submits that the Court erred in ruling that distributors have a “duty” to refuse to ship
suspicious orders. See generally Dkt. No. 2159.
    Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 3 of 12. PageID #: 416919



regulation is a crime”). Accordingly, evidence of McKesson’s alleged failure to halt suspicious

orders is not relevant to Plaintiffs’ RICO and OCPA claims. 2

         Nuisance. McKesson’s alleged failure to refuse to ship suspicious orders is likewise

irrelevant to Plaintiffs’ nuisance claims. Under Ohio law, the violation of a federal regulation does

not give rise to a statutory public nuisance claim. 3 Because there is no federal or Ohio statute or

board of pharmacy rule prohibiting the shipment of suspicious orders, McKesson’s alleged

shipments are irrelevant to the statutory public nuisance claim. They are likewise irrelevant to the

common law absolute public nuisance claim, among other reasons, because they do not involve

the violation of a safety statute and because the Controlled Substances Act (“CSA”) was not

enacted “for the protection” of Plaintiffs. 4

         Conspiracy. Civil conspiracy is not “an independent cause of action.” See Dkt. No. 2149

at 12–13. Because McKesson’s alleged failure to halt suspicious orders is not relevant to Plaintiffs’

substantive claims, is it likewise irrelevant to their tag-along conspiracy claims.

                                                           * * *

         In short, evidence relating to McKesson’s alleged failure to refuse to ship suspicious order

should be excluded. For similar reasons, evidence regarding McKesson’s alleged failure to report

suspicious orders to DEA is likewise irrelevant and inadmissible.



2
  During discovery, moreover, Plaintiffs did not identify McKesson’s alleged failure to refuse to ship suspicious orders
as among the predicate acts at issue in this case. Rather, Plaintiffs’ interrogatory responses identified only (i) mail
and wire fraud and (ii) purported false or fraudulent statements to DEA. Plaintiffs should not be permitted to rely at
trial on predicate act allegations that were not timely disclosed during discovery. See Distributor Defendants’ MIL
DD-6.
3
  Ohio Rev. Code § 4729.35 (“The violation … of any laws of Ohio or of the United States of America or of any rule
of the board of pharmacy controlling the distribution of a drug of abuse” is “a public nuisance”).
4
  Taylor v. City of Cincinnati, 143 Ohio St. 426, 433 (1944) (a statute is a “safety statute” only if it sets forth a “specific
legal requirement for the protection” of the plaintiff and those similarly situated); see Dkt. No. 1680 at 24 (CSA “was
not intended to protect [governments] from spending more on addiction-related public services”).



                                                              2
    Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 4 of 12. PageID #: 416920



         Prior to October 2018, the CSA statute did not require registrants to inform DEA of

“suspicious orders”—indeed, the statute itself did not even use the term. 5 Because suspicious

order reports were not required to be “made, kept or filed” under the statute, any failure to inform

DEA of such orders could not as a matter of law violate the CSA. See 21 U.S.C. § 843(a)(4).

While a regulation under the CSA previously referenced “suspicious orders,” see 21 C.F.R.

§ 1301.74(b), any purported “violation” of the regulation (1) does not constitute a felony criminal

offense, and thus is irrelevant to Plaintiffs’ RICO and OCPA claims, (2) does not violate a federal

statute or Ohio law, and thus does not give rise to a statutory public nuisance claim, and (3) does

not constitute violation of a safety statute, and thus does not give rise to a common law public

nuisance claim. See supra p. 1–2. 6

         B.       McKesson’s Evidence

         Evidence relating to “violations” of supposed regulatory duties to report and not to ship

suspicious orders should be excluded as irrelevant and unduly prejudicial. In the event that the

Court nevertheless permits Plaintiffs to introduce such evidence, McKesson will introduce

evidence establishing that it complied with DEA’s shifting guidance regarding suspicious orders.

In the face of this evidence, Plaintiffs cannot establish their intentional tort claims.




5
  This reality is underscored by the fact that Congress, for the first time in October 2018, amended the CSA to require
registrants to notify DEA “upon discovering a suspicious order.” See Pub. L. No. 115-271, 132 Stat. 3894, 3956 (Oct.
24, 2018) (codified at 21 U.S.C. § 832); see also Ross v. Blake, 136 S. Ct. 1850, 1858 (2016) (“When Congress amends
legislation, courts must ‘presume it intends [the change] to have real and substantial effect.’”).
6
  McKesson respectfully submits that the Court erred in holding that “a violation of 21 U.S.C. § 843(A)(4)(a) can
constitute a predicate act.” Dkt. No. 2580 at 3. RICO’s enumerated predicate acts include the “felonious manufacture,
importation, receiving, concealment, buying, selling, or otherwise dealing in a controlled substance.” 18
U.S.C. § 1961(1)(D). Violations of Section 843(a)(4) do not fall within that language because they consist only of
“furnish[ing]” false information in, or “omit[ting]” material information from, certain “report[s]” or “record[s]”—not
“buying, selling, or otherwise dealing” in controlled substances. 21 U.S.C. § 843(a)(4). While Plaintiffs have asserted
that furnishing false information or omitting material information in reports to DEA “may constitute concealment,”
the felonious “concealment” that is actionable under Section 1961(1)(D) has to do with the controlled substances
themselves, not recordkeeping.

                                                          3
    Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 5 of 12. PageID #: 416921



         Alleged “No Ship” Duty. Prior to 2008, McKesson did not “block” suspicious orders.

The evidence will show, however, that DEA did not require or expect distributors not to ship

suspicious orders (as that term is defined in the CSA’s implementing regulations) during this time

period. DEA knew that McKesson—like all other registrants—was not routinely blocking orders

that met the regulatory definition of “suspicious orders,” and approved this practice as part of its

periodic audit process. See Dkt. No. 2149 at 31.

         The evidence will further show that McKesson’s Controlled Substance Monitoring

Program (“CSMP”), which launched in April 2008, fully satisfied any obligation to block

suspicious orders. Through the CSMP, McKesson implemented customer-specific thresholds for

all controlled substances. The evidence will show that McKesson’s implementation of a threshold-

based system was done at the behest of, and with full awareness by, DEA. Under the CSMP, if a

customer placed an order in excess of a threshold, McKesson flagged and did not ship the order

(or any other orders for similar drugs). In addition, McKesson conducted further due diligence

and—unless that diligence demonstrated the absence of any cause for concern—McKesson

terminated sales of all controlled substances to the customer. See Dkt. No 2149 at 32–33.

         In short, the evidence will show that McKesson put in place and followed reasonable due

diligence procedures designed to detect and prevent the shipment of suspicious orders. 7

         Alleged Statutory Reporting Duty. Prior to January 2009, McKesson reported suspicious

orders (as that term is defined in 21 C.F.R. § 1301.74) to DEA. The evidence will show that




7
  Plaintiffs doubtless will point to the sheer volume of orders shipped by McKesson as evidence that it shipped
suspicious orders. But that assertion is belied by Plaintiffs’ own experts. According to those experts, the increase in
the volume was attributable to manufacturer marketing, which changed the standard of care to approved the long-term
use of prescription opioids for the treatment of chronic pain. If, as Plaintiffs’ experts opine, the increase in volume
was due to an increase in good-faith (albeit misguided) prescribing by doctors, then McKesson had no obligation to
halt as “suspicious” orders placed by pharmacies to fill those prescriptions. McKesson has neither the duty nor the
ability to second-guess the good-faith prescribing decisions of Ohio doctors. See Dkt. No. 1920-1 at 7–13.

                                                          4
    Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 6 of 12. PageID #: 416922



McKesson’s “DU-45” reports—which identified all orders that exceeded three times the monthly

average for a Schedule II or III controlled substance—were submitted to DEA, and accepted by

DEA, as suspicious order reports. Id. at 29–30.

         Beginning in January 2009, McKesson began reporting to DEA only orders for which, after

due diligence, McKesson determined that there was a substantial risk of diversion. The evidence

will show that McKesson changed its approach to reporting with the knowledge of, and at the

behest of, DEA. Specifically, DEA officials expressly instructed McKesson by email that “[a]

suspicious order should be reported to DEA only after your company has completed its due

diligence and determined that you will not complete the sale because it is suspicious.” Id. at 37–

38.    This uncontroverted evidence disproves any assertion that McKesson knowingly and

intentionally misled DEA by failing to report all suspicious orders. See 21 U.S.C. § 841, 843

(establishing penalties for “knowing[] or intentional[]” violations).8

         The record will further show that McKesson reinstituted the practice of reporting all

suspicious orders effective August 1, 2013, shortly after receiving revised guidance from DEA.

Dkt. No. 2149 at 38 & n.74.

         Plaintiffs may attempt to argue that two DOJ settlement agreements with McKesson, as

well as letters written in connection with those matters, demonstrate its non-compliance with the

CSA or its implementing regulations. However, allegations made by non-parties in separate




8
  The evidence will also show that McKesson reported all prescription opioid orders it shipped to DEA through the
ARCOS database. As DEA has acknowledged, information submitted to the ARCOS database provided DEA with a
complete picture of all opioid distributions during the relevant time-period, including sufficient information to identify
any suspicious order patterns. Dkt. No. 2149 at 4, 39. McKesson’s reporting of all controlled substance distribution
of opioids further defeats any claim that McKesson knowingly concealed suspicious orders from DEA. See, e.g.,
United States v. Pendergraft, 297 F.3d 1198, 1209 (11th Cir. 2002) (holding that where the senders knew that the
recipient of information would not be misled, “they could not have had an intent to deceive[]” as required to establish
scienter).



                                                            5
    Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 7 of 12. PageID #: 416923



matters—for which there was never any adjudication on the merits—are inadmissible. The Court

should therefore preclude Plaintiffs from offering the settlement agreements or related

correspondence as evidence of McKesson’s alleged wrongdoing. See Distributor Defendants’

MIL DD-1; McKesson’s MIL MCK-4. 9

II.      PROXIMATE CAUSATION

         A.       Legal Standard

         To prove causation, Plaintiffs must establish a “direct relation between the injury asserted

and the injurious conduct alleged.” Holmes v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992). 10

In assessing whether there is a “direct relation” between claimed injury and conduct, “[t]he general

tendency of the law … is not to go beyond the first step.” Id. at 271–72. “A link that is ‘too

remote,’ ‘purely contingent,’ or ‘indirec[t]’ is insufficient.” Hemi Group, LLC v. City of New York,

N.Y., 559 U.S. 1, 9 (2010) (plurality opinion) (quoting Holmes, 503 U.S. at 271, 274).

         The Sixth Circuit’s decision in City of Cleveland v. Ameriquest Mortg. Secs., Inc., 615 F.3d

496 (6th Cir. 2010) illustrates the proper application of these requirements. Ameriquest involved

an attempt by an Ohio local government to recover costs incurred in responding to the subprime

“crisis” that “devastated its neighborhoods and economy.” Id. at 499. The Sixth Circuit held that




9
  The narrow “acceptance of responsibility” in McKesson’s 2017 settlement agreement does not alter this result. In
that agreement, McKesson merely acknowledged that, at some unidentified time after January 1, 2009, it “did not
identify or report to DEA certain orders placed by certain pharmacies which should have been detected by McKesson
as suspicious based on the guidance contained in the [September 27, 2006 and December 27, 2007 DEA] Letters.”
Importantly, McKesson did not admit to violating the CSA or its implementing regulations, did not admit to any
knowing or intentional violation, and did not admit to any conduct relating to pharmacies in Ohio. At all times since
January 2009, moreover, McKesson blocked all orders of controlled substances that exceeded the thresholds
established under the CSMP; accordingly, its purported “reporting” failures could not have injured Plaintiffs.
10
   This requirement applies to each of Plaintiffs’ claims. E.g., Cleveland v. Ameriquest Mort. Secs., Inc., 615 F.3d
496, 503 (6th Cir. 2010) (“the Ohio Supreme Court has adopted the Holmes Court’s proximate cause analysis”); see
Perry v. Am. Tobacco Co., 324 F.3d 845, 850 (6th Cir. 2003) (noting that “the RICO statute incorporates general
common law principles of proximate causation,” and applying the Holmes proximate cause analysis to Ohio state-law
tort claims); JP Morgan Chase, 2013 WL 1183332 at *5 (“The same proximate cause requirements … apply to both
[RICO and OCPA] causes of action.”).

                                                         6
 Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 8 of 12. PageID #: 416924



the defendants’ conduct was not a direct cause of the City’s harm in part because the defendants

did not sell loans directly to consumers. Id. at 504–05. It further observed, in support of its

holding, that parties more directly responsible for the City’s injuries included (i) the homeowners

who voluntarily “chose to … default on their loans” and (ii) the “[d]rug dealers,” “looters,” and

other “negligent or malicious” individuals who started fires at, sold drugs from, or vandalized

abandoned homes. See id. at 505. The presence of these “independent actors between the alleged

misconduct and the alleged injury” distinguished Cincinnati v. Beretta U.S.A. Corp., 768 N.E.2d

1136 (2002), and compelled the conclusion that the claims were “too indirect to warrant recovery.”

Ameriquest, 615 F.3d at 506.

       Ameriquest also forecloses two additional arguments that Plaintiffs have made. Plaintiffs

have asserted that (1) their injury was a foreseeable consequence of McKesson’s conduct, and

(2) their burden of proof on causation should be lessened because McKesson’s conduct was

“intentional.” As the Sixth Circuit explained, however, “the requirement of a direct injury is …

distinct from foreseeability and applies even if the Defendants intentionally caused the alleged

course of events.” Id. at 502–03 (whether defendants “knew about the consequences of” their

alleged wrongdoing “not relevant to [the] directness requirement”).

       B.      Plaintiffs Lack of Causation Evidence Supporting Their Claim.

       Plaintiffs have no evidence demonstrating a direct causal relationship between the opioid

pills shipped by McKesson and Plaintiffs’ alleged injuries. As to alleged injuries from prescription

opioids, they cannot identify any “pill mill” doctors supplied by McKesson and show that they

were harmed as a result of those shipments. Nor can they show that they incurred expense as a

result of shipments to particular pharmacies in Summit or Cuyahoga Counties that McKesson

knew (or should have known) were dispensing in the absence of legitimate prescriptions. Indeed,

Plaintiffs’ diversion expert admits that he has no “knowledge of what happened to any of the drugs
                                                 7
 Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 9 of 12. PageID #: 416925



that were distributed.” Rafalski Tr. 582:9–19 (Dkt. No. 1969-19). Plaintiffs’ utter failure to

establish a direct link between specific orders improperly shipped by McKesson and their injury

(i.e., increased expenses) is fatal to their claims. See Dkt. No. 1920-1 at 14–19.

         This case, moreover, is on all fours with Ameriquest. Like the defendants in Ameriquest,

who “did not directly make subprime loans to the homeowners of Cleveland,” McKesson does not

make opioids available to patients. 615 F.3d at 505. Rather, a patient can obtain opioids only after

a doctor makes an independent decision to write a prescription and a pharmacist makes the

independent decision to fill the prescription. Moreover, myriad acts of wrongdoing by “so many

independent actors”—including the criminal diversion of opioids and their illicit use—stand

between McKesson’s alleged wrongdoing and Plaintiffs’ injuries. Id. at 505; see Dkt. No. 1920-5

(Drug Diversion by Third Parties in Summit and Cuyahoga Counties). The evidence will show

that the causal chain connecting McKesson’s conduct to Plaintiffs’ injuries is far more indirect and

attenuated than the chain rejected by the Sixth Circuit as “too indirect.” Dkt. No. 1920-1 at 17–

18.

         Plaintiffs’ experts cannot cure the fatal defects in their causation case. While the Court has

held that Plaintiffs may rely on “aggregate proof,” Plaintiffs have no evidence—aggregate or

otherwise—that McKesson’s conduct caused their injury.                      For example, no Plaintiff expert

identifies which orders (or even what portion of orders in the aggregate) McKesson should have

refused to ship as inappropriate under then-prevailing guidelines for the treatment of chronic

pain. 11 Nor does any Plaintiff expert opine that McKesson’s alleged failure to conduct adequate

due diligence resulted in any pharmacy orders being shipped that would not have shipped if there


11
   While Plaintiffs assert, with the benefit of hindsight, that many of the pills McKesson shipped were not “medically
necessary,” their own experts explain that the pills were overwhelmingly based on good-faith prescribing by doctors
in accordance with the prevailing standard of care. See supra n. 7.



                                                          8
Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 10 of 12. PageID #: 416926



had been adequate due diligence. 12 Thus, the testimony of Plaintiffs’ experts cannot demonstrate

causation as to McKesson. See Id. at 12–13 & nn. 29–30.

          Plaintiffs’ causation case is even more attenuated as to their attempt to recover costs related

to illegal heroin and fentanyl use. Plaintiffs seek damages based upon two distinct sets of injuries:

harm allegedly flowing from (1) the purported over-prescription and over-supply of legal,

prescription opioid medications, and (2) the use and abuse of illegal, non-prescription drugs, such

as heroin and fentanyl. McKesson distributes only FDA-approved, prescription medicines to

DEA-registered pharmacies; it plays no role in the chain of distribution for illicit street drugs like

heroin.     Moreover, multiple intervening steps by myriad independent actors stand between

McKesson and Plaintiffs’ harm flowing from illicit druf use. Dkt. No. 1920-1 at 21–23.

Accordingly, the jury could reasonably find that McKesson is not responsible for injury flowing

from the use of non-prescription drugs.

III.      ALLOCATION OF FAULT

          At trial, it will be necessary for the jury to allocate fault among Plaintiffs, the litigating

defendants, and absent third parties, including severed and settling defendants.

          The Court’s opinion denying Plaintiffs’ motion for summary judgment on the question of

joint and several liability held that the common law of Ohio governs the apportionment of harm

on Plaintiffs’ nuisance claim. 13 At common law, even where a plaintiff demonstrates that more




12
   One of Plaintiffs’ experts—David Cutler—purports to be capable of deriving percentages of opioid mortality that
were driven by the shipments that McKesson should have flagged for additional diligence. Cutler Rpt. App. III.J at
2–5; Decl. of David Cutler ¶ 9 & App. A (Dkt. No. 2210–1). However, Dr. Cutler never timely performed this
analysis. While Plaintiffs attempted to remedy this critical defect by belatedly submitting a declaration from Dr.
Cutler, that declaration appropriately was stricken by Special Master Cohen as untimely. Because Plaintiffs cannot
rely on the contents of the stricken declaration at trial, they have no evidentiary support whatsoever for their experts’
supposed estimate of the share of harms attributable to McKesson’s misconduct.
13
  McKesson respectfully submits that the Court erred in holding that Ohio’s apportionment statute is inapplicable
because Plaintiffs do not seek “compensatory damages.” Opinion & Order (Dkt. No. 2572) at 5–6.

                                                           9
Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 11 of 12. PageID #: 416927



than one defendant was responsible for its injury, the defendant is still entitled to seek allocation

from the jury, provided the defendant demonstrates that the injury is subject to allocation. See

Pang v. Minch, 559 N.E.2d 1313, 1323-1324 (Ohio 1990) (adopting the approach set out in the

Restatement of Torts). In allocating fault, moreover, it “is not essential … that all of the tortfeasors

who will become liable for some part of the apportioned damages be joined as defendants in the

action.” Restatement (Second) of Torts § 433B (1965).

        Accordingly, McKesson intends to seek a verdict form that asks the jury to allocate fault

for Plaintiffs’ injuries among multiple alleged causes, including for example (1) the third party

criminal who diverted opioids to illicit use, (2) the opioid manufacturers who allegedly caused

doctors to write medically unnecessary opioid prescriptions, and (3) Plaintiffs themselves.



 Dated:     September 25, 2019                       Respectfully Submitted,


                                                      /s/ Geoffrey E. Hobart
                                                     Geoffrey E. Hobart
                                                     Mark H. Lynch
                                                     Paul W. Schmidt
                                                     Christian J. Pistilli
                                                     Phyllis A. Jones
                                                     COVINGTON & BURLING LLP
                                                     One CityCenter
                                                     850 Tenth Street NW
                                                     Washington, DC 20001
                                                     Tel: (202) 662-5281
                                                     ghobart@cov.com
                                                     mlynch@cov.com
                                                     swinner@cov.com

                                                    Counsel for McKesson Corporation




                                                  10
Case: 1:17-md-02804-DAP Doc #: 2667 Filed: 09/25/19 12 of 12. PageID #: 416928



                               CERTIFICATE OF SERVICE

       I, Geoffrey E. Hobart, hereby certify that the foregoing document was served via the

Court’s ECF system to all counsel of record.

                                                    /s/ Geoffrey E. Hobart
                                                            Geoffrey E. Hobart




                                               11
